Citation Nr: 9933670	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  95-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1957.  He died in March 1994.

The appellant is the veteran's widow.

This appeal arises from a rating decision of July 1994 from 
the Montgomery, Alabama, Regional Office (RO).  The appellant 
perfected an appeal to this decision and in a May 1997 
decision, the Board of Veterans' Appeals (Board) remanded the 
case to the RO for additional evidentiary development.  The 
case is again before the Board for consideration.

The May 1997 Board decision referred the issue of entitlement 
to accrued benefits to the RO.  The record does not reflect 
that any action has been taken on this matter.  Accordingly, 
this issue is again referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died in March 1994 due to respiratory or 
pulmonary failure due to pulmonary sarcoidosis and splenic 
rupture.  At the time of death, service connection was in 
effect for asthma.

3.  The veteran did not have sarcoidosis or a spleen disorder 
during service nor are sarcoidosis or a splenic rupture 
related to service.

5.  There is no evidence of sarcoidosis within one year of 
discharge from service.

6.  There is no evidence in the record which shows that 
asthma proximately caused sarcoidosis.

7.  A service connected disability did not cause or 
contribute to the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
The appellant has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection may also be granted for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (1999).  

Where a veteran served continuously for ninety (90) days or 
more and sarcoidosis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused death or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

The veteran died in March 1994.  The cause of death listed on 
the death certificate was pulmonary failure due to pulmonary 
sarcoidosis and splenic rupture.  The VA terminal hospital 
discharge summary for hospitalization in March 1994 indicates 
the cause of death was respiratory failure and lists the 
diagnoses of end stage pulmonary sarcoidosis and splenic 
rupture.  At the time of the veteran's death, service 
connection was in effect for asthma.

The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records were destroyed by 
fire.  Selected service medical records were obtained from 
other sources.  The available service medical records do show 
that the veteran was admitted to a hospital on October 18, 
1957, and discharged six days later.  The diagnosis was 
influenza.  An October 18, 1957, abbreviated clinical record 
notes impressions of influenza and asthmatic bronchitis.  The 
report of a chest X-ray, dated October 21, 1957, notes there 
were no significant abnormalities.  The report of medical 
examination, dated October 28, 1957, for discharge, notes the 
clinical evaluation of the lungs and chest was normal.  The 
report also notes that a chest X-ray was negative.  
Therefore, the service medical records that are available do 
not show a diagnosis of sarcoidosis during service.

The medical evidence in the claims file indicates the veteran 
was first diagnosed with pulmonary sarcoidosis in October 
1978.  An August 1993 statement from a private physician 
indicates that is was possible that the asthma in service was 
due to endobronchial sarcoidosis.  The statement notes that 
inservice X-rays indicated no abnormalities but the X-ray 
films were not available for further investigation.  In 
response to this statement, the Board sought a medical expert 
opinion from the Veteran's Health Administration.  The Board 
requested an opinion as to whether the pulmonary problems in 
service were the onset of pulmonary sarcoidosis and whether 
the sarcoidosis was due to or caused by the asthma.

In response to the Board's request, a May 1999 medical expert 
opinion was received.  The opinion indicates that since there 
were no records documenting the diagnosis of asthma, it was 
not certain that the diagnosis of asthma was truly correct.  
However, the reviewer commented that by the symptoms 
described in subsequent records, it was very likely that the 
veteran had had asthma.  The reviewer noted there was a 
reported association of asthma and sarcoidosis, presumably 
referring to the August 1993 physician's statement.  The 
expert also noted that endobronchial sarcoidosis may cause 
wheezing that could mimic asthma.  However, the reviewer 
indicated that he doubted that the asthma and sarcoidosis 
were related since chest X-rays were normal at the time of 
the asthma diagnosis.  The medical expert concluded by 
stating "this patient most likely had asthma in his early 
life and subsequently developed pulmonary sarcoidosis."

The medical expert's opinion is considered persuasive.  It is 
based on the medical evidence in the claims file and provides 
reasons for the conclusions reached.  It is also more 
definitive in the conclusions reached.  The August 1993 
private physician's statement is speculative since it only 
indicates that it was "possible" that the inservice asthma 
was due to sarcoidosis.  

The medical expert's opinion notes that the veteran did not 
have sarcoidosis in service but rather had asthma for which 
service connection was in effect.  This is consistent with 
the available service medical records which show asthma in 
service.  Accordingly, the preponderance of the evidence is 
against finding that the veteran's pulmonary problems in 
service were sarcoidosis.  38 C.F.R. § 3.303 (1999).

The medical expert indicated that it was doubtful that asthma 
and sarcoidosis were related.  There is no medical evidence 
in the claims file which indicates the veteran's service 
connected asthma proximately caused sarcoidosis.  38 C.F.R. 
§ 3.310(a) (1999).

There is no evidence of sarcoidosis within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309 (1999).

The available service medical records do not show any 
abnormalities of the spleen.  The report of medical 
examination, dated in October 1957 for discharge, notes the 
clinical evaluation of the abdomen and viscera was normal.  
Therefore, there is no evidence of a spleen abnormality 
during service and there is no evidence which shows that a 
splenic rupture is related to service.  38 C.F.R. § 3.303 
(1999).

For the reasons set forth above, sarcoidosis and splenic 
rupture are not service connected.  As noted, the veteran 
died of pulmonary or respiratory failure due to pulmonary 
sarcoidosis and splenic rupture.  However, since sarcoidosis 
and splenic rupture are not service connected, these 
conditions may not be considered in determining whether a 
service connected disorder caused or contributed to the 
veteran's death.  It is noted that at the time of the 
veteran's death due to pulmonary or respiratory failure, he 
was service connected for asthma.  However, neither the death 
certificate nor the VA terminal hospital discharge summary 
for hospitalization in March 1994 mention the veteran's 
asthma as a factor in his demise.  Therefore, a service 
connected disability did not cause or contribute to the 
veteran's death.  38 C.F.R. § 3.312 (1999). 

For the reasons set forth above, the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

